PER CURIAM.
Arthur Mann appeals an order denying his motion for postconviction relief. He contends, among other things, that the written sentences imposed do not conform to the plea bargain orally announced in the plea colloquy.* After considering the plea colloquy and the submissions of counsel, this court is in doubt about the intent of the plea bargain, including the question whether the sentences imposed in the present case were intended to be concurrent with, or consecutive to, circuit court case number 91-42575. We therefore reverse the order now under review and remand for a hearing on this issue and defendant-appellant Mann’s other claims.
Reversed and remanded for a hearing.

 Contrary to the State’s contention, we think that this issue is stated within the defendant’s motion and is not being raised for the first time on appeal.